Citation Nr: 1226890	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the appellant if further action is required on his part.


REMAND

In a February 2005 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for PTSD.  That decision was predicated on a finding that the Veteran has a diagnosis of PTSD with no confirmed stressor.  The Veteran was provided a copy of this rating decision and notice of his appellate right in a letter of February 2005.  The information of record reflects that the Veteran did not initiate an appeal of this adverse determination.

The Veteran is claiming that new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  In this context, any newly submitted evidence should, at minimum, tend to indicate that the Veteran's alleged stressful events occurred during service (i.e., statements from individuals who have some personal knowledge of said events, or who were present when said events occurred).  On remand, the RO/AMC should be accord the Veteran an opportunity to submitted this type of information or evidence.

The claims file reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA). However, no SSA records have been associated with the claims file. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999); Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010). Accordingly, the RO/AMC should contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and SSA hearing transcript, if available. Those records must be associated with the claims file. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Notify the Veteran that he may submit statements from the individuals who were present or who have personal knowledge of his alleged in-service stressful experiences of: (1) having a psychotic roommate who made threats to kill the Veteran during his sleep and who actually killed a Sergent's spouse; (2) having witnessed a friend's airplane roll over an aircraft carrier, in which a friend of the Veteran was inside and drowned; and (3) having witnessed the unexpected stabbing of a soldier, who the Veteran's claims to have transported to a base for emergency surgery.  Also, ask the Veteran to provide as many specific details as possible concerning the alleged stressful events that occurred during service, such as the dates, locations, units involved, names of casualties, and identifying information concerning the individuals involved in the event, including their names, ranks, units of assignment, or any other identifying details.

3. Readjudicate the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD. If the benefit sought on appeal remains denied, the Veteran (and his representative, if any) should be provided a supplemental statement of the case (SSOC) and be given an appropriate period of time to respond.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


